Case 8:21-cv-00541-CEH-SPF Document 38 Filed 05/18/21 Page 1 of 23 PageID 1068




                       UNITED STATES DISTRICT COURT
                        MIDDLE DISTRICT OF FLORIDA
                              TAMPA DIVISION

 STATE OF FLORIDA,

       Plaintiff,

 v.                                                   Case No: 8:21-cv-541-CEH-SPF

 UNITED STATES OF AMERICA,
 et al.,

       Defendants.
 ___________________________________/

                                      ORDER

       This matter comes before the Court on Florida’s Motion for a Preliminary

 Injunction (Doc. 4), filed on March 9, 2021. Plaintiff, the State of Florida, requests

 the Court enter a preliminary injunction precluding the federal government from

 implementing and enforcing interim immigration policies set forth in the Department

 of Homeland Security’s January 20, 2021 Memo and the U.S. Immigration and

 Customs Enforcement’s February 18, 2021 Memo. Defendants filed a response in

 opposition. Doc. 23. The State of Florida filed supplemental exhibits to which the

 Defendants responded with a declaration. Docs. 29, 30. The Court held a hearing on

 the motion on April 13, 2021. Also pending is Florida’s unopposed motion to

 supplement its motion for preliminary injunction (Doc. 34), to which Defendants

 responded (Doc. 36). Florida seeks to supplement its motion for preliminary injunction

 with additional information and an exhibit, which the Court will grant. The Court,

 having considered the motion, the response, the parties’ supplemental filings, heard
Case 8:21-cv-00541-CEH-SPF Document 38 Filed 05/18/21 Page 2 of 23 PageID 1069




 argument of counsel, and being fully advised in the premises will deny Florida’s

 Motion for a Preliminary Injunction.

 I.    BACKGROUND

       The State of Florida (“Florida”) sues Defendants, the United States of America

 (the “Government”), Alejandro Mayorkas in his official capacity as Secretary of the

 United States Department of Homeland Security (“Mayorkas”), United States

 Department of Homeland Security (“DHS”), Troy Miller in his official capacity as

 Acting Commissioner of U.S. Customs and Border Protection (“Miller”), U.S.

 Customs and Border Protection (“CBP”), Tae Johnson in his official capacity as

 Acting Director of U.S. Immigration and Customs Enforcement (“Johnson”), U.S.

 Immigration and Customs Enforcement (“ICE”), Tracy Renaud in her official

 capacity as Acting Director of U.S. Citizenship and Immigration Services (“Renaud”),

 and   U.S.    Citizenship   and    Immigration      Services   (“USCIS”)   (collectively

 “Defendants”), in a seven-count Complaint for declaratory and injunctive relief. Doc.

 1. In its Complaint, Florida seeks to enjoin the federal government from implementing

 interim immigration enforcement policies as set forth in a DHS memorandum dated

 January 20, 2021 (the “January 20 memo”) and an ICE memorandum issued February

 18, 2021 (the “February 18 memo”). Id. According to Florida, these memos effectively

 abandon the federal government’s duty to enforce immigration laws by failing to

 detain and remove criminal aliens and by imposing a 100-day pause on the removal of

 noncitizens, regardless of their criminal status.



                                             2
Case 8:21-cv-00541-CEH-SPF Document 38 Filed 05/18/21 Page 3 of 23 PageID 1070




        A.     Immigration Law Framework

        The Immigration and Nationality Act (“INA”) provides a comprehensive

 framework for enforcement of the immigration laws. The Secretary of DHS is

 “charged with the administration and enforcement” of the immigration laws. 8 U.S.C.

 § 1103 (a)(1). Congress specifies which noncitizens may be removed from the United

 States and the procedures for doing so. Arizona v. United States, 567 U.S. 387, 396

 (2012). Specifically, immigration laws provide that noncitizens are subject to removal

 if they were “inadmissible at the time of entry,” or they commit certain offenses or

 meet other criteria for removal. Id. “A principal feature of the removal system is the

 broad discretion exercised by immigration officials.” Id.

        At issue here, Florida cites to 8 U.S.C. § 1226(c),1 which commands federal

 immigration authorities to arrest all criminal noncitizens, and 8 U.S.C. § 1231

 (a)(1)(A), which requires federal officials to remove a noncitizen from the United

 States within 90 days after issuance of a final order of removal. In support of its request

 for injunctive relief, Florida points to two recent memoranda wherein the Biden

 Administration purportedly “seeks to post hoc veto much of the immigration scheme”:




 1
   Under 8 U.S.C. § 1226(c), ICE shall take into custody any noncitizen who is inadmissible
 for having committed any offense under 8 U.S.C. § 1182(a)(2) (specified criminal and related
 grounds); deportable for having committed any offense covered under 8 U.S.C. §
 1227(a)(2)(A)(ii), (A)(iii), (B), (C), or (D) (specified criminal offenses, including aggravated
 felonies as defined under 8 U.S.C. § 1101(a)(43)); deportable under 8 U.S.C. §
 1227(a)(2)(A)(i) (crime involving moral turpitude) for an offense in which the alien has been
 sentenced to a term of imprisonment for at least one year; or, is inadmissible under 8 U.S.C.
 § 1182(a)(3)(B) or deportable under section 8 U.S.C. § 1227(a)(4)(B) (national security related
 grounds).
                                                3
Case 8:21-cv-00541-CEH-SPF Document 38 Filed 05/18/21 Page 4 of 23 PageID 1071




 the “January 20 Memo” issued by DHS and the “February 18 Memo” issued by ICE.

 Doc. 1, ¶ 4.

        B.      January 20, 2021 Memo

        On January 20, 2021, President Biden issued Executive Order 13993, Revisions

 of Civil Immigration Enforcement Policies and Priorities, 86 Fed. Reg. 7051.2 In

 section 1 of the Executive Order, President Biden sets forth the following priorities

 regarding immigration enforcement: “to protect national and border security, address

 the humanitarian challenges at the southern border, and ensure public health and

 safety.” 86 FR 7051, § 1. In so doing, President Biden directed “[t]he Secretary of State,

 the Attorney General, the Secretary of Homeland Security, the Director of the Office

 of Management and Budget, the Director of the Office of Personnel Management, and



 2
   The effect of this Executive Order was to, among other things, repeal former President
 Trump’s Executive Order No. 13768, which set forth the following immigration enforcement
 priorities in January 2017:
       DHS shall prioritize for removal those aliens described by the Congress in sections
       212(a)(2), (a)(3), and (a)(6)(C), 235, and 237(a)(2) and (4) of the INA (8 U.S.C.
       1182(a)(2), (a)(3), and (a)(6)(C), 1225, and 1227(a)(2) and (4)), as well as
       removable aliens who:
             (a) Have been convicted of any criminal offense;
             (b) Have been charged with any criminal offense, where such charge has
             not been resolved;
             (c) Have committed acts that constitute a chargeable criminal offense;
             (d) Have engaged in fraud or willful misrepresentation in connection
             with any official matter or application before a governmental agency;
             (e) Have abused any program related to receipt of public benefits;
             (f) Are subject to a final order of removal, but who have not complied
             with their legal obligation to depart the United States; or
             (g) In the judgment of an immigration officer, otherwise pose a risk to
             public safety or national security.

 Enhancing Public Safety in the Interior of the United States, 82 FR 8799 (Jan. 25, 2017).
                                              4
Case 8:21-cv-00541-CEH-SPF Document 38 Filed 05/18/21 Page 5 of 23 PageID 1072




 the heads of any other relevant executive departments and agencies [to] . . . take action,

 including issuing revised guidance, as appropriate and consistent with applicable law,

 that advances the policy set forth in section 1 of [the] order.” 86 FR 7051, § 2.

       In response to the Executive Order, David Pekoske (“Pekoske”), as acting

 secretary of DHS, issued a memorandum on January 20, 2021 to Miller (senior official

 performing the duties of commissioner of CBP), Johnson (acting director of ICE), and

 Renaud (senior official performing the duties of the director of USCIS). Doc. 1-3 (the

 “January 20 Memo”). The January 20 Memo issued three directives: (1) conduct a

 comprehensive review of enforcement policies and priorities; (2) provide interim civil

 enforcement guidelines; and (3) institute an immediate 100-day pause on removals. Id.

 at 3–5.

       The comprehensive review of policies required the Chief of Staff to coordinate

 a department-wide review of policies and practices concerning immigration

 enforcement and thereafter develop recommendations to address various aspects of

 immigration    enforcement.     The   Chief       of   Staff   was   tasked   with   making

 recommendations for the issuance of revised policies within 100 days from the date of

 the January 20 Memo. Pending the issuance of revised policies, the Director of DHS

 identified the following priorities of DHS:

               1.     National security. Individuals who have engaged in
               or are suspected of terrorism or espionage, or whose
               apprehension, arrest and/or custody is otherwise necessary
               to protect the national security of the United States.
               2.     Border security. Individuals apprehended at the
               border or ports of entry while attempting to unlawfully enter
               the United States on or after November 20, 2020, or who
                                               5
Case 8:21-cv-00541-CEH-SPF Document 38 Filed 05/18/21 Page 6 of 23 PageID 1073




               were not physically present in the United States before
               November 20, 2020.
               3.     Public safety. Individuals incarcerated within
               federal, state, and local prisons and jails released on or after
               the issuance of this memorandum who have been convicted
               of an aggravated felony as that term is defined in section
               101(a)(43) of the Immigration and Nationality Act at the
               time of conviction, and are determined to pose a threat to
               public safety.

 Doc. 1-3 at 3. Notwithstanding the listing of priorities, the memo states that “nothing

 in [the] memorandum prohibits the apprehension or detention of individuals

 unlawfully in the United States who are not identified as priorities.” Id. at 4. The final

 dictate was an immediate 100-day pause3 on removal of any noncitizens with a final

 order of removal, subject to certain exceptions,4 with the pause to go into effect no

 later than January 22, 2021.

        C.     February 18, 2021 Memo

        On February 18, 2021, Johnson issued a memorandum to all ICE employees

 regarding interim guidance pertaining to civil immigration enforcement and removal

 priorities. Doc. 1-4 (the “February 18 Memo”). The interim policies were to take effect

 immediately and remain in effect until Mayorkas issues new enforcement guidelines



 3
   Of note, on January 26, 2021, a Southern District of Texas court entered a nationwide
 temporary restraining order against the 100-day stay of removal, and on February 23, 2021,
 the court converted its order to a preliminary injunction. See Texas v. United States, No. 6:21-
 cv-3, 2021 WL 723856 (S.D. Tex. Feb. 23, 2021).
 4
   Excluded from the pause are individuals who (1) engaged in or are suspected of terrorism or
 espionage or otherwise pose a danger to national security; (2) were not physically in the
 United States before November 1, 2020; (3) voluntarily agreed to waive any rights to remain
 in the United States; or (4) the Acting Director of ICE determines removal is required by law.
 Doc. 1-3 at 4–5. The Texas court’s injunction of the 100-day pause was acknowledged in the
 February 18 Memo. Doc. 1-4 at 3 and n.3.
                                                6
Case 8:21-cv-00541-CEH-SPF Document 38 Filed 05/18/21 Page 7 of 23 PageID 1074




 after consultation with leadership from ICE, USCIS, and DHS, which was anticipated

 by mid-May 2021. Id. at 2. Johnson requested enhancements to the priorities set forth

 in the January 20 Memo, which he outlined and included in the guidance provided in

 the February 18 Memo. The revisions included authorization to apprehend presumed

 priority noncitizens in at-large enforcement actions without advance approval;

 inclusion of current qualifying members of criminal gangs and transnational criminal

 organizations as presumed enforcement priorities; authorization to apprehend other

 presumed priority noncitizens without prior approval; guidance to evaluate whether a

 noncitizen who is not a presumed priority poses a public safety threat and should be

 apprehended; the further delegation of approval authority; and the importance of

 providing advance notice of at-large enforcement actions to state and local law

 enforcement. Id. at 2–3.

       The guidance from the February 18 Memo was to be applied to all civil

 immigration and removal decisions including whether to issue a detainer or assume

 custody of a noncitizen subject to a previously issued detainer; to issue, reissue, serve,

 file or cancel a Notice to Appear; to focus resources only on administrative violations

 or conduct; to stop, question, or arrest a noncitizen for an administrative violation; to

 detain or release from custody subject to conditions; to grant deferred action or parole;

 or when and under what circumstances to execute final orders of removal. Id. at 4. The

 February 18 Memo sets forth the criteria for defining cases that are presumed to be

 priorities. Id. at 5–6. The Memo clarifies, however, that “the interim policies do not

 require or prohibit the arrest, detention, or removal of any noncitizen.” Id. at 4.
                                             7
Case 8:21-cv-00541-CEH-SPF Document 38 Filed 05/18/21 Page 8 of 23 PageID 1075




       Consistent with the January 20 Memo, the priority categories identified in the

 February 18 Memo were: (1) national security; (2) border security; and (3) public

 safety. As it pertains to public safety, “[a] noncitizen is presumed to be a public safety

 enforcement and removal priority if he or she poses a threat to public safety and:

              1) he or she has been convicted of an aggravated felony as
              defined in section 1101(a)(43)5 of the INA; or
              2) he or she has been convicted of an offense for which an
              element was active participation in a criminal street gang,
              as defined in 18 U.S.C. § 521(a), or is not younger than 16
              years of age and intentionally participated in an organized
              criminal gang or transnational criminal organization to
              further the illegal activity of the gang or transnational
              criminal organization.

 Doc. 1-4 at 5–6 (emphasis in original). Officers may consider factors such as

 seriousness and recency of criminal activity when determining whether an individual

 poses a threat to public safety. Officers may also take into consideration mitigating

 factors such as family circumstances, health and medical factors, evidence of

 rehabilitation, ties to the community, and whether the individual has potential

 immigration relief available. Id. at 6. For those individuals not meeting the criteria of

 a presumed priority, officers should obtain preapproval before civil enforcement or

 removal action. Id.

       D.     Litigation

       Following Defendants’ issuance of the January 20 and February 18

 Memoranda, Florida sued Defendants arguing it is being irreparably harmed because


 5
   The term “aggravated felony” is defined in 8 U.S.C. § 1101(a)(43). The memo incorrectly
 references section 101(a)(43). The correct section has been used in this order.
                                             8
Case 8:21-cv-00541-CEH-SPF Document 38 Filed 05/18/21 Page 9 of 23 PageID 1076




 of ICE’s refusal, in violation of law, to take custody of criminal noncitizens in the State

 of Florida, resulting in their release into Florida. Florida sues Defendants under the

 Administrative Procedures Act (“APA”) for agency action alleged to be in excess of

 authority (Count 1), arbitrary and capricious agency action under the APA (Count 2),

 failure to provide notice and comment as required by the APA (Count 3), violation of

 8 U.S.C. § 1226(c) (Count 4), violation of 8 U.S.C. § 1231(a)(1)(A) (Count 5), violation

 of the take care clause (Count 6), and violation of the separation of powers (Count 7).

 Doc. 1. Florida seeks an order from this Court setting aside the January 20 and

 February 18 Memos as unlawful, issuance of preliminary and permanent injunctive

 relief enjoining Defendants from enforcing the January 20 and February 18 Memos,

 issuance of declaratory relief declaring the January 20 and February 18 Memos are

 ultra vires and unconstitutional, postponing the effective date of the January 20 and

 February 18 Memos, and awarding Florida attorney’s fees and costs. Id. at 27.

       E.     Florida’s Motion and the Government’s Response

       In its motion for preliminary injunction, Florida argues it will be irreparably

 harmed by the enforcement of the policies in the January 20 and February 18 Memos,

 ICE’s refusal to take custody of criminal noncitizens in the State of Florida, and the

 resulting release of criminal noncitizens into Florida communities. Doc. 4. Florida

 argues it has standing to seek the requested relief and that the increasing number of

 criminal noncitizens released into Florida will cause a variety of harms. Florida

 contends that this Court may review the agency actions in the memos and further

 argues the memos exceed DHS’s and ICE’s statutory authority and are contrary to
                                             9
Case 8:21-cv-00541-CEH-SPF Document 38 Filed 05/18/21 Page 10 of 23 PageID 1077




 law. Florida submits that it is likely to succeed on the merits of its claims and that the

 balance of equities and public interest favor preliminary injunctive relief.

       In support of its motion, Florida cites to numerous examples of ICE detainers

 being withdrawn or lifted for criminal noncitizens whom, Florida argues, should be

 taken into custody upon their release and removed. Docs. 4-1; 4-2; 29-1. Instead, ICE’s

 refusal to act because of the interim policies’ new guidance has resulted in criminal

 noncitizens being released into Florida, which Florida submits directly contradicts the

 dictate of 8 U.S.C. § 1231(a)(1)(A), which requires “when an alien is ordered removed,

 the Attorney General shall remove the alien from the United States within a period of

 90 days.”

       Defendants oppose Florida’s motion for preliminary injunction. Doc. 23.

 Defendants submit that Florida’s motion seeks to have this Court dictate where DHS

 should focus its limited resources. Defendants argue that Florida lacks standing

 because it is unable to show it is under a threat of actual and imminent injury. Id. at

 14–17. Further, Defendants argue the agency actions are not subject to judicial review

 and that Florida is unlikely to prevail on the merits of its claims. According to

 Defendants, the balance of equities and public interest disfavor a preliminary

 injunction because the requested relief interferes with the federal government’s

 discretionary judgment as to where it should dedicate its resources. Id. at 32.

       Generally, Defendants respond that every administration has to implement

 some priority scheme. Admittedly, DHS is unable to arrest, detain, and remove all

 noncitizens unlawfully in the United States. Hence, the need for priorities, but the
                                            10
Case 8:21-cv-00541-CEH-SPF Document 38 Filed 05/18/21 Page 11 of 23 PageID 1078




 establishment of priorities does not prohibit the arrest or detention of any noncitizen.

 And, indeed, the January 20 and February 18 Memos state such.

       Defendants urge that the Memoranda at issue are agency actions which are

 discretionary and therefore not subject to judicial review under the APA. Although

 Florida claims the statutory provisions’ use of “shall” removes the Government’s

 discretion when it comes to removal of criminal aliens, Defendants respond that the

 word “shall” in section 1226(c)(1) does not mean covered individuals will be arrested

 immediately following their release. Doc. 23 (citing Nielsen v. Preap, 139 S. Ct. 954, 969

 (2019)).

       Regarding the specific noncitizens whose detainers have been lifted and whom

 ICE purportedly refuses to take into custody, Defendants submit that at least five of

 the individuals are either not removable or are not subject to section 1226(c) at this

 time. Defendants explain that at least some of the noncitizens were not convicted of

 any crimes in Florida that are classified as “aggravated felonies,” as defined by 8

 U.S.C. § 1101(a)(43). Defendants further state they have issued detainers for two of

 the individuals and, admittedly, lifted a third detainer on another noncitizen in error.

 See Doc. 23-4.

 II.   LEGAL STANDARD

       A party seeking entry of a preliminary injunction must establish: (1) a

 substantial likelihood of success on the merits; (2) a substantial threat of irreparable

 injury if the injunction is not granted; (3) the threatened injury to the moving party

 outweighs whatever damage the proposed injunction may cause the opposing party;
                                            11
Case 8:21-cv-00541-CEH-SPF Document 38 Filed 05/18/21 Page 12 of 23 PageID 1079




 and (4) if issued, the injunction would not be adverse to the public interest. Forsyth Cty.

 v. U.S. Army Corps of Eng’rs, 633 F.3d 1032, 1039 (11th Cir. 2011) (quotations omitted).

 “A preliminary injunction is an extraordinary and drastic remedy not to be granted

 unless the movant clearly establishes the burden of persuasion as to the four

 requisites.” Am. C.L. Union of Fla., Inc. v. Miami-Dade Cty. Sch. Bd., 557 F.3d 1177, 1198

 (11th Cir. 2009) (citation omitted). The entry of a preliminary injunction is “the

 exception rather than the rule, and plaintiff must clearly carry the burden of

 persuasion.” Siegel v. LePore, 234 F.3d 1163, 1179 (11th Cir. 2000) (quoting Texas v.

 Seatrain Int’l, S.A., 518 F.2d 175, 179 (5th Cir. 1975)).

 III.   DISCUSSION

        A.     100-day Pause

        At the hearing, the parties agreed the 100-day pause was no longer a focal issue

 in the instant litigation because of the Texas court’s entry of a nationwide injunction,

 which the United States did not appeal. Doc. 32 at 4–5. As a practical matter, the 100-

 day pause would have expired of its own accord by the end of April 2021 before an

 appeal of the injunction could have been heard. Thus, the issue of the 100-day pause

 is moot as to the instant motion and the motion is due to be denied on this basis.

        B.     Standing

        “The constitutionally minimum requirements for standing are three-fold.” Am.

 C.L. Union of Fla., 557 F.3d at 1190 (quoting Fla. State Conference of the NAACP v.

 Browning, 522 F.3d 1153, 1159 (11th Cir. 2008)).


                                             12
Case 8:21-cv-00541-CEH-SPF Document 38 Filed 05/18/21 Page 13 of 23 PageID 1080




              First, the plaintiff must have suffered, or must face an
              imminent and not merely hypothetical prospect of suffering,
              an invasion of a legally protected interest resulting in a
              “concrete and particularized” injury. Second, the injury
              must have been caused by the defendant’s complained-of
              actions. Third, the plaintiff’s injury or threat of injury must
              likely be redressible by a favorable court decision.

 Id. (citing Lujan v. Defenders of Wildlife, 504 U.S. 555, 560–61 (1992)). In discussing the

 injury requirement, the Supreme Court elaborates that it must be “actual or imminent,

 not conjectural or hypothetical.” Lujan, 504 U.S. at 560 (internal quotation marks and

 citation omitted). Regarding the causal connection, the Court explains “the injury has

 to be ‘fairly ... trace[able] to the challenged action of the defendant, and not ... th[e]

 result [of] the independent action of some third party not before the court.’” Id. The

 third constitutional minimum for standing requires the injury to be likely to be

 redressable by a favorable decision, as opposed to merely speculative. Id. at 561

 (internal quotation marks and citation omitted).

       Florida contends that three theories support its standing here to challenge the

 prioritization scheme in the January 20 and February 18 Memos. Citing Massachusetts

 v. EPA, 549 US 497 (2007), Florida first contends that its standing to challenge the

 Government’s immigration policies, is grounded in its entitlement to “special

 solicitude.” Thus, Florida argues that “a litigant to whom Congress has ‘accorded a

 procedural right to protect his concrete interests,’—here, the right to challenge agency

 action unlawfully withheld, § 7607(b)(1)—‘can assert that right without meeting all the

 normal standards for redressability and immediacy.’” Id. at 517–18. Florida submits

 its standing is predicated on its entitlement to protect its quasi-sovereign interests
                                             13
Case 8:21-cv-00541-CEH-SPF Document 38 Filed 05/18/21 Page 14 of 23 PageID 1081




 where it is otherwise unable to do so because “the removal process is entrusted to the

 [sole] discretion of the Federal Government,” Arizona v United States, 567 U.S. 387,

 409 (2012); see also Galvan v. Press, 347 U.S. 522, 531 (1954) (“Policies pertaining to the

 entry of aliens and their right to remain here are . . . entrusted exclusively to

 Congress[.]”).

         Defendants respond that although the Massachusetts v. EPA opinion recognized

 a special solicitude for states, there nevertheless must still be some concrete actual

 injury. The Supreme Court recognized the “special position and interest of

 Massachusetts,” and noted that “States are not normal litigants for the purposes of

 invoking federal jurisdiction.” Massachusetts, 549 US at 518. The Court went on to

 discuss the injury requirement stating, “[t]he harms associated with climate change are

 serious and well recognized” and that the “EPA’s steadfast refusal to regulate

 greenhouse gas emissions presents a risk of harm to Massachusetts that is both ‘actual’

 and ‘imminent.’” Id. at 521 (citations omitted). Thus, despite Florida’s “special

 position” here, the analysis still requires demonstration of an actual and imminent

 harm.

         Florida argues the release, instead of removal, of criminal noncitizens

 irreparably harms Florida. In support, Florida provides the Court with national

 statistics on recidivism among released prisoners. Doc. 4-11. Thus, Florida argues a

 second basis to support its standing is the resulting increase in criminal noncitizens

 released in Florida that will cause irreparable harm to Florida. Specifically, Florida

 argues the increase in criminal noncitizens will cause an increase in crimes in Florida
                                             14
Case 8:21-cv-00541-CEH-SPF Document 38 Filed 05/18/21 Page 15 of 23 PageID 1082




 which, in turn, will require Florida to expend considerable resources. Florida cites to

 higher expenses associated with increased state law enforcement, mental health and

 substance-abuse programs, and crime victims’ assistance programs.

        Defendants respond that Florida’s claimed injuries are speculative. Because

 DHS prioritizes those noncitizens who pose the greatest risk (e.g., those who are

 terrorist threats, those who have committed aggravated felonies, and those involved in

 gang-related activities), Defendants argue this does not necessarily translate into a

 decrease in overall enforcement actions nor an increase in criminal activity. Florida,

 on the other hand, argues that it does result in a decrease in enforcement activity, citing

 to an ICE email produced in another case discussing the expected impact of the interim

 enforcement priorities resulting in a fifty percent decrease in “book ins” compared to

 historical numbers. Doc. 34-2. Florida argues this is borne out by recent data showing

 current ICE interior enforcement—which is at issue in this litigation—has plummeted.

 Doc. 34 at 3. Florida contends this defeats Defendants’ argument that the memos

 merely represent a reallocation of resources instead of reflecting the reality that the

 interim policies have resulted in a drastic reduction in interior immigration

 enforcement. Id. at 4. As pointed out by the Government, however, the evidence

 proffered by Florida speaks to a reduction in enforcement against noncitizens generally,

 regardless of whether they are covered by section 1226(c) or whether or not they reside

 in Florida, making the data unpersuasive on the instant motion. See Doc. 36.

        Moreover, the Government urges that the mere threat of possible future

 criminal conduct and the costs incurred by Florida as a result are too tenuous to
                                             15
Case 8:21-cv-00541-CEH-SPF Document 38 Filed 05/18/21 Page 16 of 23 PageID 1083




 constitute a concrete, cognizable injury.6 The Court agrees and finds the opinion in

 Arpaio v. Obama, 797 F.3d 11 (D.C. Cir. 2015) to be informative on this point. In

 Arpaio, the County Sheriff challenged the constitutionality and validity of the Deferred

 Action for Childhood Arrivals (DACA) and the Deferred Action for Parents of

 Americans (DAPA) programs. The effect of the programs was to deprioritize removals

 of non-dangerous individuals to allow federal agencies to focus their limited resources

 on removing dangerous criminals. Id. at 14. The Sheriff sued the President and other

 federal officials “seeking a declaration and preliminary injunction that DACA and

 DAPA violated the Administrative Procedure Act, 5 U.S.C. § 551 et seq., namely the

 President’s constitutional duty to ‘take Care that the Laws be faithfully executed,’ U.S.

 Const. art. II, § 3, and the non-delegation doctrine.” Arpaio, 797 F.3d at 18.

        The district court dismissed the Sheriff’s complaint finding he failed to allege a

 cognizable injury in fact for purposes of Article III standing. Arpaio v. Obama, 27 F.

 Supp. 3d 185, 192, 207 (D.D.C. 2014). In affirming the lower court’s finding that the

 Sheriff lacked standing, the appellate court held that although “the Sheriff’s Office’s

 expenditures of resources on criminal investigation, apprehension, and incarceration

 of criminals are indeed concrete, . . . Sheriff Arpaio lacks standing to challenge DACA

 and DAPA because any effects of the challenged policies on the county’s crime rate



 6
   Defendants also argue that to the extent the State of Florida points to the injuries suffered
 by its citizens who fall victim to a criminal noncitizen as a basis to demonstrate the State’s
 standing is unavailing. An increase in crime does not equate to an injury to the State. States
 generally may not bring suit on behalf of their citizens against the federal government. See
 Chiles v. Thornburgh, 865 F.2d 1197, 1209 (11th Cir. 1989).
                                               16
Case 8:21-cv-00541-CEH-SPF Document 38 Filed 05/18/21 Page 17 of 23 PageID 1084




 are unduly speculative.” Arpaio, 797 F.3d at 19. There, the court held that Sheriff

 Arpaio presented a non-justiciable “generalized grievance,” as opposed to a

 particularized injury. Id. at 18. Thus, it concluded the Sheriff’s allegations that DACA

 and DAPA will cause unlawful immigration to increase were “conjectural and

 conclusory.” Id. at 21.

        The Arpaio court further held that even if it were to “ignore the disconnect

 between the challenged policies and the increased law enforcement expenditures that

 Sheriff Arpaio predicts, his reliance on the anticipated action of unrelated third parties

 makes it considerably harder to show the causation required to support standing.” Id.

 at 20. Although it is not impossible to find standing in a case that turns on third-party

 conduct, “it is ordinarily substantially more difficult to establish.” Id. at 20 (quoting

 Lujan, 504 U.S. at 562) (internal quotation marks omitted). Florida’s analysis here

 similarly relies on predictions of future criminal conduct by released noncitizens and

 the potential for increased expenditures that follow the anticipated increase in crime.

 Even assuming that application of the interim policies results in decreased interior

 immigration enforcement, whether the challenged interim policies will thereafter

 result in an increase in criminal activity in Florida requires stacking assumptions and

 is speculative. Further, the possibility that future economic injury will result is the type

 of speculative injury the D.C. Circuit rejected in Arpaio as a basis for establishing

 standing.

        At the hearing on the instant motion, however, Florida clarified that it not only

 claims standing exists based on the fact that potential future criminal conduct will
                                             17
Case 8:21-cv-00541-CEH-SPF Document 38 Filed 05/18/21 Page 18 of 23 PageID 1085




 result in increased forthcoming expenses to the State. Rather, Florida offers a third

 basis for standing, evidenced by the expenses incurred by Florida due to criminal

 noncitizens re-entering society on supervised release. Florida contends it is incurring

 actual costs for released noncitizens being under community supervision that Florida

 would not normally incur if the federal government would fulfill its duty and take

 custody of the criminal noncitizens and institute their removal as required by law. The

 probation costs to the State for overseeing these noncitizens on supervised release are

 concrete and particularized injuries that are fairly traceable to the federal government’s

 withdrawal of retainers on noncitizens that they would have otherwise taken into

 custody. The Court finds that such concrete injury satisfies both the requirements of

 an actual and imminent injury and a causal connection to Defendants’ conduct.

       Whether such injury is redressable by a favorable ruling, however, is not as

 clear. Defendants argue that every administration must, by necessity, institute some

 prioritization scheme. Therefore, even if the interim priorities were enjoined,

 Defendants submit a different scheme would have to be implemented and may not

 satisfy Florida nor redress its alleged injury. But that is not the test for determining

 redressability. The opinion in Massachusetts v. EPA is instructive on the matter,

 recognizing a State’s special solicitude in the standing analysis. 549 U.S. at 520. As

 the Supreme Court explained, in a procedural rights challenge such as this, the litigant

 vested with that procedural right “has standing if there is some possibility that the

 requested relief will prompt the injury-causing party to reconsider the decision that

 allegedly harmed the litigant.” Id. at 518 (citations omitted). Under this standard, the
                                            18
Case 8:21-cv-00541-CEH-SPF Document 38 Filed 05/18/21 Page 19 of 23 PageID 1086




 Court concludes that redressability is likely met because there is some possibility that

 Florida’s challenges will cause the United States to reconsider its immigration

 enforcement policies.

       The Court is aware the policies at issue are interim policies that, by their nature,

 are going to be reconsidered and evaluated by Defendants, notwithstanding this

 litigation. Nevertheless, the redressability element of standing, albeit not eliminated in

 this context, is considered relaxed, see id. at 517–18 (not requiring the “normal”

 standards be met for redressability), and thus, Florida is able to satisfy the

 redressability element. As Florida has satisfied the elements of injury, traceability, and

 redressability, Florida establishes its standing on the instant motion.

       C.     Review of Agency Action

       Florida argues the January 20 and February 18 Memos are agency actions

 reviewable by this Court under the Administrative Procedures Act (“APA”) because

 the APA creates a “basic presumption of judicial review.” Doc. 4 (quoting Dep’t of

 Commerce v. New York, 139 S. Ct. 2551, 2567 (2019)); see also 5 U.S.C. § 702 (“A person

 suffering legal wrong because of agency action, or adversely affected or aggrieved by

 agency action within the meaning of a relevant statute, is entitled to judicial review

 thereof.”). Florida requests, pursuant to 5 U.S.C § 705, that the court “postpone the

 effective date of action” taken by the Defendant agencies “pending judicial review.”

       Under 5 U.S.C. § 704, the APA allows challenges only to “final agency action.”

 Section 704 states:



                                            19
Case 8:21-cv-00541-CEH-SPF Document 38 Filed 05/18/21 Page 20 of 23 PageID 1087




              Agency action made reviewable by statute and final agency
              action for which there is no other adequate remedy in a
              court are subject to judicial review. A preliminary,
              procedural, or intermediate agency action or ruling not
              directly reviewable is subject to review on the review of the
              final agency action. Except as otherwise expressly required
              by statute, agency action otherwise final is final for the
              purposes of this section whether or not there has been
              presented or determined an application for a declaratory
              order, for any form of reconsideration, or, unless the agency
              otherwise requires by rule and provides that the action
              meanwhile is inoperative, for an appeal to superior agency
              authority.

 5 U.S.C. § 704.

       Defendants argue that the interim policies here are not final agency action, and

 therefore not subject to judicial review. The Court agrees with Florida that the

 “interim” label alone does not necessarily make the actions nonfinal. See U.S. Army

 Corps of Engineers v. Hawkes Co., 136 S. Ct. 1807, 1814 (2016) (the ability to revise an

 agency action based on new information “is a common characteristic of agency action,

 and does not make an otherwise definitive decision nonfinal”); Sackett v. E.P.A., 566

 U.S. 120, 127 (2012) (“The mere possibility that an agency might reconsider in light

 of ‘informal discussion’ and invited contentions of inaccuracy does not suffice to make

 an otherwise final agency action nonfinal.”). But, by their terms, the prioritization

 scheme here is short-term guidance with the anticipation of new guidelines within 90

 days of February 18, 2021. See Doc. 1-4 at 2. Moreover, what makes an agency action

 “final” has been described as an action that “determines rights or obligations” from

 which “legal consequences flow.” Sackett, 566 U.S. at 126 (internal punctuation and

 citations omitted). The immigration prioritization scheme outlined in the January 20
                                           20
Case 8:21-cv-00541-CEH-SPF Document 38 Filed 05/18/21 Page 21 of 23 PageID 1088




 and February 18 Memos do not determine anyone’s legal rights. The Memos do not

 change any person’s legal status; they do not prohibit enforcement of any law; they do

 not determine any legal benefits; and they do not change prior agency action. The

 interim memoranda provide guidance and specifically confirm they do not create any

 right or benefit. See Docs. 23-1 at 5; 23-2 at 8.

        The Supreme Court has outlined several factors for courts to consider in

 determining whether an agency action is final: “(1) whether the agency action

 constitutes the agency’s definitive position; (2) whether the action has the status of law

 or affects the legal rights and obligations of the parties; (3) whether the action will have

 an immediate impact on the daily operations of the regulated party; (4) whether pure

 questions of law are involved; and (5) whether pre-enforcement review will be

 efficient.” Tennessee Valley Auth. v. Whitman, 336 F.3d 1236, 1248 (11th Cir. 2003).

 (citing FTC v. Standard Oil of Calif., 449 U.S. 232, 239–43 (1980)). Applying these

 factors to the interim immigration enforcement policies at issue here, the Court cannot

 conclude that the Memos constitute the agency’s definitive position. Clearly, the

 interim policies are a work in progress as evidenced by the additions to the policies

 from the January 20 Memo to the February 18 Memo. Moreover, the February 18

 Memo indicates that the Secretary is continuing to get input from the leadership of

 ICE, CBP, and DHS. The guidelines are just that; they are not statutes and do not

 have the status of law as they constitute a prioritization and not a prohibition of

 enforcement. The policies do not change anyone’s legal status nor do they prohibit the

 enforcement of any law or detention of any noncitizen. The prioritization scheme does
                                             21
Case 8:21-cv-00541-CEH-SPF Document 38 Filed 05/18/21 Page 22 of 23 PageID 1089




 not necessarily have a direct day-to-day impact on Florida, although certainly an

 indirect impact can be claimed. Regarding the challenge to these interim policies, the

 challenge is more likely to create piecemeal litigation and therefore be less efficient.

 As noted previously, the interim policies were only intended for an approximate 90-

 day period. Thus, the Court concludes that the prioritization scheme that is at issue7

 does not constitute final agency action reviewable under the APA.

        Even if the Court were to conclude the agency action is final reviewable action,

 the Court agrees with Defendants that the memoranda reflect discretionary agency

 decisions related to the prioritization of immigration enforcement cases, which are

 presumptively not subject to judicial review. Although Florida relies on what it claims

 is the mandatory statutory language of sections 1226 and 1231 that state DHS “shall”

 engage in certain enforcement actions, the fact is the memoranda in no way prohibit

 any enforcement action. Instead, the January 20 and February 18 Memos focus and

 prioritize the cases of immigration enforcement given the resources available in light

 of what DHS deems most pressing. The prioritization scheme does not prohibit any

 enforcement action.

        The issues before this Court differ from those recently before the Texas District

 Court on related matters. The 100-day pause addressed by that court dealt with

 inaction—referred to as a pause—on the part of Defendants. While Florida claims that

 the prioritization scheme constitutes a similar wholesale abdication of the federal


 7
  Per the parties’ representations at the hearing, the 100-day pause is no longer at issue on the
 instant motion.
                                               22
Case 8:21-cv-00541-CEH-SPF Document 38 Filed 05/18/21 Page 23 of 23 PageID 1090




 government’s duties, such is not the case. The ordering of priorities is not a refusal to

 act, but rather is a specific choice to act as it relates to certain matters over others.

 Here, Florida simply disagrees with the choices made by the Biden Administration as

 to the priorities. It is undisputed, however, that “[a]n agency generally cannot act

 against each technical violation of the statute it is charged with enforcing.” Heckler v.

 Chaney, 470 U.S. 821, 831–32 (1985). Thus, there must necessarily be a prioritization.

 And the Supreme Court has recognized, “[t]he agency is far better equipped than the

 courts to deal with the many variables involved in the proper ordering of its priorities.”

 Id.

        Having concluded that the agency action at issue here is not subject to judicial

 review, the Court need not address the merits of Florida’s APA claims. Accordingly,

 it is hereby

        ORDERED:

        1.      Florida’s Unopposed Motion for Leave to Amend its Motion for

 Preliminary Injunction (Doc. 34) is GRANTED.

        2.      Florida’s Motion for a Preliminary Injunction (Doc. 4) is DENIED.

        DONE AND ORDERED in Tampa, Florida on May 18, 2021.




 Copies to:
 Counsel of Record and Unrepresented Parties, if any


                                            23
